Citation Nr: 0207373	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  95-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a higher evaluation for traumatic 
kyphoscoliosis of the thoracic spine, currently rated as 20 
percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. L.



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1986 to January 
1988.  He had a period of active duty service in the Army 
National Guard from March to July 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision in which 
the regional office (RO) in Waco, Texas, granted entitlement 
to service connection for traumatic kyphoscoliosis of the 
thoracic spine and awarded a disability rating of 20 percent.

In March 1997, The Board remanded the issue of entitlement to 
a rating in excess of 20 percent for kyphoscoliosis of the 
thoracic spine to the RO for additional development, 
including obtaining Department of Veterans Affairs (VA) and 
private medical records, and records from the Social Security 
Administration.  The veteran was also afforded orthopedic and 
neurological examinations.

The veteran has also appealed a June 2000 rating decision in 
which the RO denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound due to disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from kyphoscoliosis of the 
thoracic spine is manifested by subjective complaints of back 
pain, and clinical findings of tenderness to palpation of the 
lower thoracic spine, with limitation of motion of the 
thoracic spine, and functional impairment due to pain, loss 
of vertebral height with X-ray findings of osteo-arthritic 
changes and demonstrable deformity of the vertebral bodies of 
the eighth and ninth thoracic vertebrae (T8 and T9).

4.  The veteran has service-connected disability from 
kyphoscoliosis of the thoracic spine, rated 20 percent 
disabling, and dysthymic disorder, rated 100 percent 
disabling.

5.  The veteran is not blind or nearly blind, and he is not a 
patient in a nursing home because of mental or physical 
incapacity.

6.  The veteran is not bedridden or in need of the regular 
aid and attendance of another person due to his service-
connected disabilities.

7.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for a rating in excess of 20 percent for 
chronic kyphoscoliosis of the thoracic spine have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45 4.71a, 
Diagnostic Codes 5003, 5010, 5285, 5291 (2001).

3.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 1991); 38 C.F.R. §§ 3.350, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of and Compliance with the VCAA

Initially, the Board must consider whether the VCAA applies 
to this case and whether the applicable provision of the VCAA 
has been complied with.

Passage of the VCAA has significantly changed the 
adjudication process for claims for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104(a) and 5107 
(West 1991 & Supp. 2001).  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Generally, this change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or, as here, filed 
before the date of enactment and not yet final as of that 
date.

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that that all provision of the VCAA are potentially 
applicable to all claims for VA benefits, and that the Court 
could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Before 
judicial review, the question of the applicability of the 
VCAA to a particular case must be considered by VA.

VA has published regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations are effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  

Under the VCAA, VA has the duty to assist the veteran in the 
development of his claims, the duty to notify him of the 
evidence necessary to support his claims, and to notify him 
of VA's inability to obtain certain evidence.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  According to VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97), when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds the new regulations adopted 
pursuant to the VCAA are more favorable to the veteran, as 
such regulations expand VA's duty to notify the veteran of 
the evidence needed to substantiate his claim, expand VA's 
duty to assist the veteran in the development of his claim, 
and require VA to notify the veteran of VA's inability to 
obtain certain evidence.

Further, the Board finds that the provisions of the VCAA are 
applicable and that the notification and duty to assist 
requirements have been satisfied. 

First, The appellant was notified in the claims form he 
filed, in the rating decisions issued by the Waco, Texas, 
regional office, and in the statements of the case (SOC's) 
and supplemental statements of the case that the evidence did 
not show that the criteria for a rating in excess of 
20 percent for his back disorder had been met.  He was also 
advised of the need for evidence indicating that he had 
service-connected disability which required regular aid and 
attendance or rendered him permanently housebound.

Those are the key issues in this case, and the rating 
decisions, with the SOC's and the supplemental SOC's, 
informed the appellant of the relevant criteria and the 
needed evidence.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Second, VA has assisted the appellant in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C. § 5103A.  
The appellant has been afforded VA examinations in connection 
with his claims.  He has identified the evidence which he 
desired to have considered.  VA has requested and obtained 
records from the Social Security Administration (SSA), has 
obtained the veteran's available service medical records 
(SMRs) from the National Personnel Records Center (NPRC), and 
has obtained records of the veteran's treatment by VA and by 
private medical and mental health care providers.  The 
veteran has not identified any additional obtainable and 
relevant evidence not already of record that might aid his 
claims.

Finally, as VA has been able to obtain all sufficiently 
identified and relevant records, its duty to notify the 
veteran that certain records could not be obtained does not 
apply in this case.


II.  Increased Rating for Thoracic Spine Disability

The veteran contends that his disability from traumatic 
kyphoscoliosis of the thoracic spine warrants a higher rating 
than the 20 percent evaluation assigned by the June 1993 
rating decision.  For the following reasons and bases, the 
Board finds that the criteria for a schedular rating in 
excess of 20 percent for kyphoscoliosis of the thoracic spine 
have not been met.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations on which ratings are based portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2001).

In this case, service medical records show that the veteran 
complained of neck pain after landing badly in a parachute 
jump.  A physical examination and X-rays of the cervical 
spine revealed no abnormalities.  The reported diagnosis was 
closed head injury without loss of consciousness.

X-rays taken in May 1993 showed kyphoscoliosis of the 
thoracic spine which was attributed to old compression 
fractures of T8 and T9 with degenerative changes.

The veteran was granted service connection for traumatic 
kyphoscoliosis of the thoracic spine by a June 1993 rating 
decision.  The associated disability was evaluated as 20 
percent disabling.  The 20 percent rating has remained in 
effect since April 1993.  The 20 percent rating is a 
combination of a 10 percent rating for limitation of motion 
due to traumatic arthritis, and an additional 10 percent for 
demonstrable deformity of a vertebral body; the RO utilized 
Diagnostic Codes 5010, 5285, and 5291.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine is rated at 10 percent for moderate 
and severe limitation.  There is no higher rating for 
limitation of motion of the dorsal spine.

Under Diagnostic Code 5285, in the absence of spinal cord 
involvement or the need for a neck brace, disability from 
residuals of fractures of the vertebrae is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.

In this case, the evidence shows that the veteran's service-
connected thoracic spine disorder is manifested by subjective 
complaints of back pain, and objective findings of limitation 
of motion due to pain, tenderness to palpation of the 
thoracic spine at the T8 and T9 vertebrae, with X-ray 
findings of degenerative changes at those levels, and 
demonstrable deformity of those vertebral bodies.  There is 
no indication of a clinical finding of spine cord 
involvement, ankylosis, nerve involvement, or requirement for 
a neck brace.

When he was examined in March 2000, the veteran was observed 
to move about without problems.  His stood without abnormal 
curvature.  No abnormal curvatures of the spine were 
clinically evident.  Forward flexion of the back was 70 
degrees.  According to the examiner, normal flexion is 80 
degrees.  Side tilting and extension were 20 degrees, 30 
degrees being normal.  The veteran was able to heel and toe 
walk.  Reflexes and motor strength in the lower extremities 
were normal.  X-rays showed normal vertebral alignment with 
loss of vertebral height of the T7, T8, and T9, and 
levoscoliosis and increased dorsal kyphosis.

A neurological examination in March 2000 did not reveal 
abnormal clinical findings associated with the veteran's 
thoracic spine disorder.  

The 10 percent rating assigned pursuant to Diagnostic Code 
5291 is the highest rating assignable for limitation of 
motion of the thoracic spine.  An additional 10 percent has 
been added under Diagnostic Code 5285 based on a finding of 
deformity of the vertebral bodies of T8 and T9.  No higher 
rating is assignable under the applicable diagnostic codes, 
as there is no evidence of spinal cord involvement, ankylosis 
(bony fixation), or neurological findings associated with the 
thoracic spine disorder.  Therefore, the Board concludes that 
the criteria for a schedular rating in excess of 20 percent 
have not been met.

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the limitation of thoracic spine motion 
and pain in the thoracic spine have been taken into account 
in the assignment of a 10 percent rating under Diagnostic 
Code 5291.  The other factors listed in 38 C.F.R. § 4.45 are 
not shown in the medical records.  For example, the records 
of treatment and examination do not show the presence of 
swelling, deformity, atrophy of disuse, instability of 
station, or disturbance of locomotion.  Nor has the veteran 
asserted the presence of such factors as excess fatigability, 
incoordination, or impaired ability to execute skilled 
movements smoothly.

The most recent VA examination report contains an adequate 
description of anatomical damage and functional loss.  There 
is no absence of any part of necessary bones, joints, 
muscles, or associated structures, and no deformity, 
adhesions, defective innervation, or other pathology.  The 
medical records do not show the presence of weakness or 
evidence of disuse, such as atrophy.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's thoracic spine disability, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation under any of the applicable 
diagnostic codes.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Although the 10 percent rating is 
the highest assignable pursuant to Diagnostic Code 5291, that 
rating contemplates the degree of disability which is 
manifested by the veteran's kyphoscoliosis of the thoracic 
spine.  Higher schedular ratings are assignable under 
Diagnostic Code 5285, but the clinical manifestations 
required to support assignment of a higher rating are not 
shown in this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected back disability.  Nor is it otherwise shown 
that the associated disability so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensating by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ." Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the October 1993 SOC not as a claim 
for an "increased" disability rating for the service-
connected condition but rather as "Evaluation of" the 
service-connected condition.  More importantly, the RO's 
October 1999 SOC provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected condition.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to his service-connected conditions.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds no basis for a staged rating, since the 
medical evidence shows that the veteran's disability has 
remained stable during the entire period under consideration.

III.  Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance and 
being housebound due to his service-connected disabilities.  
The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the grant of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.

Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. § 3.350(b) 
(2001).  The following factors will be accorded consideration 
in determining whether the veteran is in need of regular aid 
and attendance of another person:  the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran form the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will 
be that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2001).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2001).

The veteran has service-connected disability from a thoracic 
spine disorder, rated 20 percent disabling, and a 
neuropsychiatric disorder, rated 100 percent disabling.  The 
Board has concluded that both disabilities are properly 
rated.  He has no other service-connected disability, 
although he has non-service-connected disability, including 
degenerative disc disease of the cervical spine with left arm 
ulnar neuropathy.

The veteran has undergone several VA orthopedic examinations, 
as well as an examination to determine if he has need of 
regular aid and attendance.  None of the examination reports 
indicates that the veteran is unable to walk or otherwise 
need assistance with activities of daily living.  In January 
2000, an examiner reported that the veteran was able to walk 
five to six blocks without assistance.  The veteran was not 
blind or bedridden.  The only reported impediment to his 
leaving home was the lack of a driver's license.  According 
to the examiner, the veteran was able to dress and undress 
himself, attend to the wants of nature, walk unassisted, 
clean himself, and protect himself from hazards and danger.

During orthopedic and neurological examinations in March 
2000, the veteran showed a normal gait.  He was able to walk 
on toes and heels.  Sensation and motor strength in his lower 
extremities were normal.  Except for a finding of mild 
decrease in sensation to vibration in the left C6 dermatome, 
sensation was normal in the upper extremities.  The veteran 
had full range of motion in all extremities.  Coordination 
was normal.  

During a VA neuropsychiatric examination in September 2000, 
the veteran was well oriented.  His thought processes and 
associations were logical and tight.  He did not complain of 
hallucinations.  No delusional material was noted during the 
examination.  His insight was limited.  Judgment was somewhat 
impaired.  On a scale used to assess overall functioning 
(GAF) the examiner assigned a score of 48, indicative of 
serious impairment of social and/or occupational functioning.

It is apparent from the medical evidence of record that the 
veteran is able to walk without assistance.  He is able to 
cook, feed himself, and bath himself.  He is able to attend 
the wants of nature.  His service-connected disabilities do 
not render him housebound.

The veteran has not asserted, nor does the evidence in the 
claims folder indicate, that the veteran is bedridden or 
unable to protect himself in his environment as a result of 
his neuropsychiatric or back disorder.  In fact, he has 
consistently been found to well oriented, without delusions, 
hallucinations, suicidal ideation, or other severely 
debilitating neuropsychiatric symptoms.

Similarly, the veteran's disability from kyphoscoliosis of 
the thoracic spine does not require regular aid and attendant 
or render him housebound.  The Board finds that his 
disability from the back disorder does not render him 
bedridden or incapable of caring for himself.

As with the veteran's claim for a higher rating for traumatic 
kyphoscoliosis of the thoracic spine, the Board has 
considered his testimony offered at the September 1994 and 
October 2000 hearings which is transcribed and part of the 
record.  Generally, it appears from such testimony that the 
veteran has no need of assistance.  He acknowledged that he 
was able to travel long distances if someone else were 
driving.  He did not report the need for assistance in 
bathing, eating, cooking or attending the wants of nature.  
The record does not show that he needs any prosthetic 
devices.  His disabilities from kyphoscoliosis of the 
thoracic spine and dysthymic disorder-his only service-
connected disabilities-do not render him incapable of self-
care, bedridden, or housebound.

The veteran mainly contends that he is entitled to special 
monthly compensation because he takes medication that 
prevents him from driving.  First, the record does not 
demonstrate that the medication that he takes for his 
service-connected disabilities - as opposed to any medication 
that he may be taking for non-service-connected disability - 
is what precludes him from operating a motor vehicle.  Even 
if this were so, however, the mere inability to operate a 
motor vehicle under such circumstances, in and of itself, 
does not equate to being permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  Similarly, 
it does not equate to being substantially confined to his or 
her dwelling and the immediate premises.

In summary, the evidence shows that the veteran's service-
connected back and neuropsychiatric disorders do not render 
him bedridden, or unable to care for his daily personal needs 
or to protect himself from the hazards of daily living 
without assistance from others.  Nor does the evidence show 
that he is, in fact, housebound by reason of his service-
connected disabilities alone.  Therefore, he does not qualify 
for special monthly compensation based on the need for 
regular aid and attendance of another person or by reason of 
being housebound due to disability.


ORDER

A rating in excess of 20 percent for kyphoscoliosis of the 
thoracic spine is denied.

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound due to disability is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

